department of the treasury internal_revenue_service washington d c date number release date cc el gl br2 gl-741725-95 uilc memorandum for associate district_counsel kansas-missouri district kansas city from kathryn a zuba chief branch general litigation subject entity x this chief_counsel_advice responds to your memorandum dated date this document is not to be cited as precedent legend entity x entity y entity z issue whether entity z should be included as a member of the consolidated_group under the provisions of sec_597 such that the debtor entity x would be liable for entity z’s tax_liability conclusion in accordance with the provisions of sec_597 and the treasury regulations thereunder is liable for the taxes incurred by entity z facts the debtor is the parent of an affiliated_group filing a consolidated_return its subsidiary entity y was a thrift institution on the office of thrift supervision appointed the resolution trust corporation rtc conservator of entity y on the rtc was appointed receiver of entity y entity z was chartered by federal thrift regulators as a mutual savings association following its appointment as receiver of entity y the rtc transferred all of the assets and liabilities gl-741725-95 of entity y to entity z between entity z received assistance from the rtc under firrea the debtor filed consolidated_returns that included the operations of entity z in its group tax was assessed based on the returns the debtor now challenges the validity of the service’s claim for taxes on various grounds you have asked us to comment on one of the debtor’s arguments the debtor contends that entity z is not a bridge bank within the meaning of sec_1_597-1 because entity z did not continue the operation of entity y’s business and because entity z is a mutual institution without outstanding_stock and therefore the debtor’s group could not be deemed to own the stock of entity z with respect to the continued operation argument the debtor’s chairman provided an affidavit to the effect that prior to the imposition of the conservatorship of the rtc entity y’s primary business was earning income based on the on and after entity z failed to carry on the operations of such business the former president of entity y in his affidavit testified that the rtc as conservator of entity y liquidated its the debtor also argues that entity z was not a bridge bank because entity z was a mutual association it argues that because entity z had no stock outstanding the debtor could not be deemed to own at least of the stock of entity z and therefore cannot have several_liability for entity z’s income_tax_liability entity z is a bridge bank under sec_1_597-1 sec_1_597-1 defines the term bridge bank for the purposes of the regulations under sec_597 it provides that the term bridge bank means an institution that is gl-741725-95 organized by agency to hold assets and liabilities of another institution and that continues the operation of the other institution’s business pending its acquisition or liquidation and that is one of several types of bank or thrift institutions the debtor does not dispute that entity y and entity z are institutions that entity z was organized by agency to hold assets and liabilities of entity y or that entity z was chartered under one of the specified statutes the debtor however argues that entity z did not continue the operation of entity y’s business even though it concedes that all of entity y’s assets and liabilities were transferred to entity z entity y did business as a thrift institution entity z did business as a thrift institution moreover by assuming all of entity y’s liabilities entity z inherited all of entity y’s depositor and customer relationships to an account_holder walking in the door the changeover from entity y to entity z would have been nearly imperceptible the debtor argues that entity y’s primary business was and that entity z did not continue such business firstly that argument is factually off base entity y was under conservatorship for over before the receivership was instituted and assets transferred to entity z it is clear from the affidavits that fsa’s more speculative assets were sold by entity y during the conservatorship by the time entity z was set up entity y already had changed its investment philosophy the debtor’s statement of facts concedes that all of entity y’s assets were transferred to entity z the requirement that a bridge bank continue the operation of the transferor institution’s business cannot mean that new institution must resume activities abandoned years before by the old one secondly the debtor’s construction of the definition is too narrow and would frustrate the obvious purpose of the regulations the use of bridge banks is about rehabilitating banking and thrift institutions entity y was a thrift institution entity z was a thrift institution that succeeded to entity y’s deposits that is a continuation of its business as a thrift sec_1_597-4 confers a benefit on failed and failing institutions by deferring the overall incidence of taxation on their rehabilitation at least until assistance is provided and further to the extent of unrealized losses on the institution’s portfolio some institutions fail because they engage in risky lending or investments their asset portfolios have to change in rehabilitation it makes no sense to deny such institutions the benefit of sec_1_597-4 merely because they must dispose_of assets or change their lending philosophy those institutions need it most although it is a mutual association entity z is included in the debtor’s consolidated_group and the debtor is severally liable for its income taxes the definition of a bridge bank for purposes of the regulations under sec_597 does not require that it have outstanding_stock because the regulations were designed to describe the tax consequences of typical assisted acquisitions it was understood that many bridge banks would have no stock outstanding examples and of sec_1 gl-741725-95 f illustrate cases in which assets and liabilities were transferred to a bridge banks at a later time the bridge bank issued stock to a new investor triggering a taxable transfer under sec_1_597-5 because in each example an entity described as a bridge bank issued percent of its stock to a new investor it is clear that prior to the stock issuance there was no other stock outstanding from the entity described by the regulations as a bridge bank thus it is clear that an entity can be a bridge bank without having issued stock in fact any issuance of stock would likely result in a taxable transfer under sec_1_597-5 after which the special rules for bridge banks would largely cease to apply sec_1_597-4 provides that if an institution is a member of a consolidated_group immediately before it transfers deposit liabilities to a bridge bank the bridge bank succeeds to the institution’s status as the common parent or unless an election is made under paragraph g of this section as a subsidiary of the group if a bridge bank succeeds to an institution’s status as a subsidiary its stock is treated as held by the shareholders of the transferring institution and the stock basis or excess_loss_account of the institution carries over to the bridge bank a bridge bank is treated as owning stock owned by its associated residual entities including for purposes of determining membership in an affiliated_group the debtor reads this provision to apply only to bridge banks that have outstanding_stock such a reading would make little sense given the background structure and purpose of these regulations as noted above the regulations were designed to describe the consequences of typical assisted transactions bridge banks were interim devices used by the regulators and insurers pending a possible acquisition by new investors the definition of a bridge bank limits it to an institution set up to continue the transferor’s business pending its acquisition or liquidation a typical bridge bank would not have stock outstanding representing a real paid-in equity_interest under the structure of the regulations where such an interest is obtained by a private party a taxable transfer results and bridge bank treatment ceases under the structure of the sec_597 regulations real stock interests bought by private parties are not disregarded and reattributed to the former owners sec_1_597-4 determines the ownership of interim entities whose actual ownership is limbo it was understood that the former owners of a failed institution would have no actual interest a transferee bridge bank the stock they are deemed to own under sec_1 f always is fictional at least in regard to them as such it should not matter whether the bridge bank is a stock institution this reading is supported by the language of the regulation which provides that if an institution is a member of a consolidated_group immediately before it transfers deposit liabilities to a bridge bank the bridge bank succeeds to the institution’s status as a subsidiary of the group entity y was an gl-741725-95 institution it was a member of the debtor’s consolidated_group immediately before it transfered its liabilities to entity z entity z is a bridge bank and therefore entity z succeeds to entity y’s status as a subsidiary of the group sec_1_1502-6 does not impose any additional limitations on the inclusion of entity z in the consolidated_group or on debtor’s liability for taxes arising therefrom sec_1_597-4 says that if entity y was a member of the group entity z succeeds to its status as a subsidiary of the group under normal consolidated_return rules based on sec_1504 entity z would not be a member of the group because other group members own none of its stock however the regulations under sec_597 provide otherwise and say that entity z is a member of the group these regulations are valid legislative regulations issued in furtherance of a clear legislative purpose discussed below because entity z is a member of the group under sec_1_1502-6 the common parent and each subsidiary which was a member of the group is severally liable for the consolidated group’s income_tax it should be noted that the debtor’s situation is not a special case beyond the intention of the firrea regulations --- based on past history the drafters assumed that group members would never actually own enough stock in a bridge bank to satisfy sec_1504 the final regulations would not have provided that a bridge bank per se does not have continuing equity if the former owners could retain equity in the bridge bank if the rule_of sec_1_597-4 were limited to the cases the debtor urges it would never apply given the structure and purpose of the regulations under sec_597 this reading is neither illogical nor unfair the sec_597 regulations effectuate a broad grant of regulatory authority provided by congress to insure that failed institutions would be taxed on assisted acquisitions and that neither former owners nor new acquirors would obtain tax benefits for costs borne by the public or the insurance systems the legislative_history notes although most financial assistance received by or paid with respect to financially troubled financial institutions would be treated as taxable such assistance will be deemed to be received by the financially troubled institution at the time the assets of such institution are sold or transferred as a result the financial assistance generally will be offset by the net operating losses and built-in losses of the financially troubled institution therefore the committee in general expects that an acquired financially troubled institution will have no net tax_liability resulting from the receipt of or deemed receipt of financial assistance the committee recognizes that the net operating losses and built-in losses of the financially troubled institution may not always be sufficient to offset the amount of financial assistance received or deemed received by the troubled institution this may occur for example in cases in which the financially troubled institution was a member_of_an_affiliated_group filing a consolidated_return gl-741725-95 and the net operating losses of such institution were used to offset the income of other members of the affiliated_group in such a case the financially troubled institution or the affiliated_group in which the institution is a member may have net tax_liability as a result of receiving financial assistance in most cases the committee considers this an appropriate result because other members of the affiliated_group have received the benefit of the losses of the financially troubled institution in prior years h_r rep part 101st cong 1st sess pincite including n emphasis added the legislative_history assumed that assistance typically would be provided in connection with an acquisition of the entire institution in a transaction triggering any remaining built-in losses but this did not always occur the overall treatment under the regulations is designed to match the income includible on the receipt of assistance with the realization of the institution’s losses regardless of the manner in which the relevant agencies resolve the failed institution eg whether through an immediate assisted acquisition or by using a bridge bank whether by transferring deposit liabilities and assets together or selling the assets separately etc see notice of proposed rulemaking fi-46-89 1992_1_cb_1037 the preamble to the proposed version of these regulations introduces the treatment of bridge banks and consolidated groups as follows in the case of an institution that is a member of a consolidated_group the legislative_history indicates that congress intended that ffa be included in the income of the institution or consolidated_group at least to the extent the consolidated_group benefitted from use of the institution’s losses in order for the ffa to be included in the income of the transferor or its consolidated_group the bridge bank must succeed to the transferor’s status including its status in any consolidated_group id pincite the treatment of bridge banks as members of the failed institution’s group is the quid pro quo for treating the bridge bank and the failed institution as a single entity permitting the deferral of taxation until assistance is paid or losses are realized on the failed institution’s assets if the debtor did not find such treatment beneficial it was in a position to elect to disaffiliate under sec_1_597-4 consistent with congressional intent in enacting current sec_597 neither of the two treatments available to the debtor under these regulations permits the debtor’s group to benefit from prior losses and escape the commensurate tax burden on inevitable assistance resulting therefrom a result which the debtor obviously seeks the debtor probably is not taking a consistent position gl-741725-95 the treatment of bridge banks under sec_1_597-4 is on balance favorable to taxpayers if this does not appear to be the case from the debtor’s arguments it is only because we suspect the debtor has not applied its position consistently if entity z is a bridge bank entity y and entity z are deemed to constitute a single entity and that entity is treated as remaining in the debtor’s consolidated_group even though there are actually two entities and the bridge bank is not in fact owned by group members because entity y and entity z are treated as a single entity transactions between them are not taxable events however entity z’s activities must be taken into account on the group’s consolidated_return if entity z is not a bridge bank entity y and entity z would not be treated as a single entity and transactions between them would constitute taxable events moreover entity z would not be a member of the debtor’s consolidated_group so transactions between entity y and entity z would not be intercompany_transactions but taxable currently accordingly if the debtor is correct that entity z is not a bridge bank the transfer of assets and liabilities by entity y a member of debtor’s group to entity z is a taxable sale of the assets for the amount of the liabilities assumed moreover if the rtc transferred all of entity y’s assets and operations to entity z leaving entity y as an empty shell any excess_loss_account of the debtor in entity y also should be recaptured if the debtor seeks to change its original reporting position which is based on treating entity z as a bridge bank it is incumbent on the debtor to report the gain on the sale in the amount by which the liabilities assumed by entity z exceeds the basis of the assets transferred gl-741725-95 gl-741725-95
